Mr. Justice Paxson
delivered the opinion of the court,
The Act of 18th of March 1874, Pamph. L. 46, makes it the duty of the respective courts of Common Pleas, whenever a challenge to the array of jurors shall be sustained for any of the causes enumerated in said act, or that the’ array of jurors returned at any *278court shall be quashed by reason of any fault or irregularity in the selection of persons, or on the depositing of their names in the wheel, to order a new selection of persons to be made of'such number as said court shall designate, and that their names be deposited in the wheel for that purpose for the remainder of the current year. The second section of said act then provides “that thereupon it shall be the duty of the jury commissioners, president judge or additional law judge of the respective district, or a majority of them, to meet at the seat of justice of the respective county, at least thirty days before the court at which such jurors shall be summoned to serve, and take out of the wheel all names therein deposited, or if a new wheel, clean out the same and make a new selection of persons, and deposit the names so selected in such wheel, or in the new wheel for the remainder of the current year, in the same manner as is now directed by law for the selection of such persons and the depositing of their names in the wheel at the beginning of the year.” Have the foregoing directions of the Act of Assembly been complied with in this case ? It appears that at the May Term 1876 the array was quashed by reason of neglect of official duty by the sheriff and jury commissioners, and their disregard of the law in relation to the selection of jurors and custody of the wheel for the year 1876. Thereupon the court made an order, as required by the Act of 1874, directing a new selection of three hundred persons to serve as jurors, to be made by the president or additional law judge and jury commissioners on the sixth day of June 1876. On the day designated one of the law judges and the jury commissioners met at the court-house and proceeded to take out of the wheel all the names remaining therein, amounting to three hundred and fifty; after which the law judge and jury commissioners each took one hundred of the names which had been taken out of the wheel in pursuance of the order of the court, and re-deposited them in the wheel. This was not a compliance with the Act of Assembly. There was no alternate selection from the whole qualified electors of the county at large as required by law. It is true, fifty of the names were rejected, but that was doubtless due to the fact that but three hundred names were required. It was a mistake to suppose that this proceeding was a mere form. It was a matter of substance. Why did the law require the original panel to be quashed ? Manifestly for the reason that because of irregularities connected with the selection of the names, the placing of them in the wheel, and the custody of the wheel, certain names might have been placed therein for an improper purpose. The fact that such a thing might have taken place is the reason why the law required a new selection. In making such selection it -was practically impossible for the judge and jury commissioners to distinguish the objectionable names from the others, nor was any such duty devolved upon them. The law makes no attempt to purge a jury wheel that has been *279tampered with or even exposed to improper practices. It rejects all the names contained therein, and requires a new selection for the current year. Such new selection should have been made by the jury commissioners in this cáse. Nothing less would fulfil the requirements of the Act of Assembly. It was therefore error to deny the motion to quash the array. A jury ought not to have been sworn in the cause. The result was a mistrial.
The judgment is reversed, and a venire facias de novo awarded.